         Case 1:20-cv-00934-PGG Document 15
                                         14 Filed 08/03/20
                                                  08/02/20 Page 1 of 2




                                                                                         ANDREW CUDDY
                                                                                       MANAGING ATTORNEY
                                                                                   ACUDDY@CUDDYLAWFIRM.COM
                                                                                     DIRECT DIAL 315-370-2404


                                                                                         KEVIN MENDILLO
                                                                                       ASSOCIATE ATTORNEY
                                                                                  KMENDILLO@CUDDYLAWFIRM.COM
                                                                                     DIRECTDIAL 315-370-2408


                                                    MEMO ENDORSED:
August 2, 2020
                                                    The application is granted. The
                                                    August 6, 2020 conference is
Hon. Paul Gardephe                                  adjourned to October 8, 2020 at
United States District Judge                        10:30 a.m.
United States District Court
Southern District of New York                       SO ORDERED.
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2204
New York, NY 10007
                                                 Dated: August 3, 2020
       Re:     K.M. et al. v. N.Y.C. Dep’t of Educ.
               20-cv-934 (PGG) (OTW)

Dear Judge Gardephe,

        I am counsel for the Cuddy Law Firm, PLLC, attorneys for Plaintiff K.M. in the above-
referenced action wherein plaintiff seeks attorney’s fees and related costs following an
administrative hearing under the Individuals with Disabilities Education Act, 20 U.S.C. §1400, et
seq., as well as for this action.

       I write to respectfully request a 30-day adjournment of the Initial Conference currently
scheduled for August 6, 2020. The parties have been making progress in settlement negotiations
but require additional time in our attempts to finalize settlement. This is the second request for an
adjournment of the Initial Conference.
         The COVID-19 situation has complicated settlement efforts. Namely, as previously
pointed out in a letter filed by Defendant (EFC No. 11) the fiscal impact of the COVID-19
situation has resulted in the City’s termination of a number of its employees who handled all fee
litigation under the Individuals with Disabilities Education Act.
       The additional 30 days should provide the parties with additional time to attempt to
resolve this matter in its entirety.
      Therefore, Plaintiff respectfully requests that the Initial Conference be adjourned to
September 8, 2020, or another date determined to be appropriate by the Court.


        400 COLUMBUS AVENUE, SUITE 140S, VALHALLA, NEW YORK 10595 • (315) 370-4020
            Case 1:20-cv-00934-PGG Document 15
                                            14 Filed 08/03/20
                                                     08/02/20 Page 2 of 2

                                                                                     2


       Thank you for your consideration.


Respectfully submitted,


       s/
Kevin M. Mendillo
Attorney for Plaintiff




cc:    All Counsels of Record (ECF)




        400 COLUMBUS AVENUE, SUITE 140S, VALHALLA, NEW YORK 10595 • (315) 370-4020
